 UNITED ASSOCIATION OF JOURNEYMEN, ETC.119.4.The aforesaidunfair laborpracticesare unfairlaborpractices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.5.The unfairlabor practices committedby theRespondent between December2 and December17, 1954, preventedthe holding of a free and fair election on De-cember17, 1954.[Recommendations omitted from publication.]United-Association of Journeymen and Apprentices of the Plumb-ing and Pipefitting Industry of the United States and Canada,Local420,AFL-CIOandLocal 161, International Associationof Bridge,Structural and Ornamental Iron Workers, AFL-CIO.Case No. 4-CB-282. July 11, 1956DECISION AND ORDEROn March 9, 1956, Trial Examiner William F. Scharnikow* issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and * desist therefromand take-certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentand the General Counsel filed exceptions to the Intermediate Reportand supporting briefs.'The Board has reviewed the rulings of the Trial Examiner made atthe, hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, only insofar as they are consistent withour Decision and Order herein.The Trial Examiner found that the Respondent, in violation ofSection 8 (b) (2) and (1) (A) of the Act, caused Frick Company and,"by its apparent acquiescence," Bolger-Parker, to transfer certain dis-puted work from the riggers employed by Bolger-Parker to the steam-fitters employed by Frick Company, and thereby caused Frick Com-pany'and Bolger-Parker to discriminate against the riggers, includingtwo named riggers, in violation of Section 8 (a) (3) of the Act.Wedo not agree.It is settled law that a finding that a union has violated Section 8(b) (2) for causing an employer unlawfully to discriminate againstan employee requires a determination that, were the employer beforethe Board, it would have been found to have violated Section 8 (a)(3) by such discrimination' In the present case, we are unable to-iAs the record,exceptions,andbriefsadequately present the issues and positions ofthe parties,the Respondent's request for oral argument is denied.2 See,for example,Wisconsin Axle Division,The Timken-Detroit Axle Company,92NLRB 968,970-971. enfd 194 F.2d 698(C. A. 7).116 NLRB No. 19. 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDfind, as did the Trial Examiner, that Frick Company was an employerof Bolger-Parker's riggers which would subject it to an 8 (a) (3)finding with respect to these employees.As discussed in the Intermediate Report, Frick Company, an air-conditioning contractor, had a prime contract to installan air-condi-tioning system in a warehouse being constructed for the Great Atlantic& Pacific Tea Company. Frick Company subcontracted -the 'r'iggingwork to Bolger-Parker who employed members of the ChargingUnion.There is no evidence that the subcontract reserved to FrickCompany any control over the terms or conditions of employment ofBolger-Parker's riggers.Since theAustincase,' the Board has uniformly held that, for thepurpose of Section 8 (a) (3) and Section 8 (b) (2), a general con-tractor was not an employer of a subcontractor's employees unless thegeneralcontractor possessed sufficient control over the hireor tenureof employment of the subcontractor's employees as to constitute hima joint employerof these employees.Indeed, notso long ago theBoard in theCarriercase4 refused to find that a union, in violation ofSection 8 (b) (2), caused a general contractor to discriminateagainsta subcontractor's employees because, unlike the situation in theAustincase; the general subcontractor did not have sufficient contrac-tual control over the subcontractor's employees.As there is no evidence in the present case that Frick Company wasinvested with any control over the terms or conditions of employmentof Bolger-Parker's riggers to constitute Frick Company an employerof these employees, we find that the Respondent did not cause FrickCompany to discriminate within the meaning of the Act.Turning to the Trial Examiner's finding that the Respondent alsocaused Bolger-Parker to discriminate against its employees, we find,without considering the merits of the case, that the facts in the recordare insufficient to warrant the assertion of jurisdiction with respect toBolger-Parker's operations under the Board's jurisdictional stand-ards.The evidence discloses that for the 12-month period precedingthe hearing, Bolger-Parker performed services outside the Common-wealth of Pennsylvania in an amount of less than $50.000.'Accordingly, we shall dismiss the complaint against the Respondentin its entirety.[The Board dismissed the complaint.]MEMBER BEAN took no part in the consideration of the above Deci-sionand Order.sAustin Company,101 NLRB 1257;Standard Oil Company of California,105 NLRB868, 875-876;Carrier Corporation,112 NLRB 1385, 1386, footnote 1.4 Supra.6Jonesboro Grain Drying Cooperative,110 NLRB 481. UNITED ASSOCIATION OF JOURNEYMEN, ETC.121INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThe complaint, issued upon the second amendment of charges filed by Local 161,International -Association of Bridge, Structural and Ornamental IronWorkers,AFL-CIO i (herein referred to as Local 161 and sometimes as the Riggers), allegesthat on and since approximately June 6, 1955, United Association of Journeymenand Apprentices of the Plumbing and Pipefitting Industry of the United States andCanada, Local 420, AFL-CIO (herein generally referred to as Local 420 andsometimes as the Steamfitters) has committed unfair labor practices affecting com-merce within the meaning of Section 8 (b) (1) (A) and (2) and Section 2 (6) and(7) of the National Labor Relations Act, as amended (61 Stat. 136), by attemptingto cause, and causing, Frick Company and/or Bolger-Parker Company to with-draw work assigned to John Booker and Joseph Daly, employees of Bolger-ParkerCompany, and to assign this work to Steamfitters employed by Frick Company,thereby causing Frick Company and/or Bolger-Parker Company (in violation ofSection 8 (a) (3) of the Act) to discriminate against Booker and Daly and otheremployees of Bolger-Parker Company in regard to their hire or tenure or terms orconditions of employment in order to encourage membership in the Respondent .2In its answer to the complaint, Local 420 admits that it and Local 161 are labororganizations within the meaning of the Act but generally denies the remainingallegations of the complaint.In addition, Local 420 asserts in its answer "thatFrick voluntarily agreed to assign [the] work [in question] to steamfitters employedby it.Such action was undertaken by Frick in full settlement of an admitted priorbreach of its bargaining contract [with Local 420]."Pursuant to notice, a hearing was held in Philadelphia, Pennsylvania, on No-vember 3, 4, 7, 14, and 15, 1955, before the Trial Examiner duly designated by theChief Trial Examiner.The General Counsel, Local 420, and Local 161 appeared bycounsel and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing upon the issues.All partieswaived oral argument at the hearing.On January 9, 1955, the General Counselsubmitted a memorandum of his arguments and Local 420 submitted a brief.Upon the entire record in the case, and from his observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERSFrick Company, a Pennsylvania corporation with its principal place of businessatWaynesboro, Pennsylvania, is engaged in the manufacture and installation of air-conditioning and refrigeration equipment.During the 12 months preceding thehearing, it performed work outside the Commonwealth of Pennsylvania of a value inexcess of $50,000.Bolger-ParkerCompany, a Pennsylvania partnership composed of Ralph B.Bolger and Harry E. Shillingsburg, is engaged in the rigging and hauling business,with a license from the Interstate Commerce Commission to operate in the Statesof New York, Pennsylvania, Delaware, and New Jersey.During the 12 monthspreceding the hearing, it performed work outside the Commonwealth of Penn-sylvania of a value of approximately $30,000.The Trial Examiner finds that Frick Company and Bolger-Parker Company areengaged in commerce within the meaning of the Act.H. THE LABOR ORGANIZATIONS INVOLVEDUnited Association of Journeymen and Apprentices of the Plumbing and Pipe-fitting Industry of theUnitedStates and Canada,Local 420, AFL-CIO,and Local161, International Association of Bridge,Structural and Ornamental Iron Workers,AFL-CIO,are labor organizations within the meaning of Section2 (5) of the Act.'Boththe Charging and Respondent Unions have been affiliated with the AFL and areso designated in the charge and pleadings. In view of the recent merger of AFL and CIO,their designations have been accordingly amended throughout this report.2 After the General Counsel had submitted all his evidence on his case-in-chief and atthe beginning of the second day of Local 420's presentation of its evidence, the GeneralCounsel moved to amend the complaint to set forth Local 420's procurement of discrimina-tion to discourage membership in Local 161 as well as to encourage membership inLocal 420.Upon objection by counsel for Local 420, the TrialExaminerdenied thismotion. 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDHI. THE UNFAIR LABOR PRACTICESA. Basic undisputed general facts and the issuesThe issues now being litigated in the instant case can best be understood in thelight of certain undisputed general facts:This case directly concerns employees who were working in June 1955 on the in-stallation of an air-conditioning system for a new warehouse which was then beingconstructed for the Great Atlantic & Pacific Tea Company (herein called A. & P.) in,Yeadon, Pennsylvania, near Philadelphia.Frick Company held the prime air-con-ditioning contract and, on the basis of memorandum orders dated October 13 and15, 1954, had entered into subcontracts with Bolger-Parker Company providingthat, for a price per ton varying with the type of material handled, Bolger-Parkerwas "to furnish the necessary equipment, labor and tools to haul" to the job site,certain specified air-conditioning equipment and parts, including air units and finnedrefrigerating coils and pipe, and to "place items on their foundations, or, as directedby the erecting engineer in charge."The air-conditioning work was begun in the middle of March 1955, and was com-pleted in the latter part of August 1955.A staff of steamfitters (which at timesnumbered as many as 40) was employed by Frick Company on the job and all ofthem were members of Local 420. The riggers, who were employed by Bolger-Parker to perform its part of the work under the subcontracts (including JohnBooker and Joseph Daly), were all members of Local 161.Before June 7, 1955, Bolger-Parker's riggers uncrated, assembled, and placeda number of air units in their approximate, ultimate positions in the warehousewhere they were then connected by Frick's steamfitters.After June 7, however, theremaining air units delivered by Bolger-Parker's men to the warehouse platform werehandled from that point by Frick's steamfitters.Frick Company, apparently with-out objection from Bolger-Parker, effected this transfer of work from Bolger-Parker's riggers (including Booker and Daly who made the last preceding deliverieson June 3 and June 6) to its own steamfitters, in accordance with an agreementreached on June 6 and 7 by Henry Angle, Frick's superintendent of field installa-tion, and Business Manager Aloysius McHenry of Local 420. By this agreement,which all of the witnesses described as a "compromise," the preparation and place-ment of the air units were transferred to Frick's steamfitters in return for McHenry'sagreement that the steamfitters would thereafter use certain pipe known as "head-ers" and "return bends," which Local 420 claimed had been fabricated before deliv-ery to the job site in violation of an alleged contractual provision between Local420 and Frick Company.Upon the basis of these undisputed facts and upon evidence as to further facts,which will hereinafter be discussed, the General Counsel and Local 161 argue insubstance that, in continuance of a lengthy jurisdictional dispute with Local 161,and through the use of sustained pressures, Local 420 finally caused Frick Companyon June 6 or 7 (and, by its acquiescence, also the Bolger-Parker Company) totransfer work from Bolger-Parker's riggers, who were members of Local 161, toFrick's steamfitters, who were members of Local 420.The General Counsel andLocal 161 contend that Local 420 thus caused Frick Company and Bolger-ParkerCompany to discriminate against Bolger-Parker's riggers in violation of Section 8(a) (3) of the Act and itself thereby committed unfair labor practices within themeaning of Section 8 (b) (2) and (1) (A). Finally,, the General Counsel andLocal 161 deny that there was any contract in existence between Frick Companyand Local 420 at any time material to the present case and certainly no contractualprovision affecting the issues in the case.On the other hand, Local 420 generally denies that it caused or attempted tocause Frick Company or Bolger-Parker Company to discriminate against employeesin violation of Section 8 (a) (3) of the Act, and further asserts that, whatever theevidence shows that it has done, it has acted properly and has not violated Section8 (b) (1) or (2) of the Act. The principal arguments which Local 420 advancesin support of this position, are the following:(1)There can be no finding ofdiscriminationby Frick Company or Bolger-Parker Company against any employees since the evidence doesnotshow thatthey were injured, that is, that they "were deprived of employment or affected byany change in the terms or conditions of their employment. .... (Respondent'sBrief.)(2)There can be no finding that Local 420caused, or even attempted to cause;FrickCompany or Bolger-Parker Company to discriminate against employees,since the evidence shows that it exerted no pressure upon either of these employers UNITED ASSOCIATION OF JOURNEYMEN, ETC. '.123to secure a transfer of the work from Bolger-Parker's riggers to the Frick Com-pany's steamfitters, but that, on the contrary, this transfer was suggested by, and.was purely voluntary on the part of Frick Company in return for Local 420's wai crof Frick Company's breach of the provision of a contract with Local 420, requiringfabrication of both "headers" and "return bends" by Frick's steamfitters on thejob site.(3)Even if the Board should find that Local 420 brought pressure upon FrickCompany or Bolger-Parker Company to transfer the disputed rigging to Frick's,steamfitters, such direct pressure uponemployersto extend or protect the area ofwork performed by employees represented by Local 420 was perfectly lawful andwithin the scope of its proper bargaining and representative functions under theAct.(4)Under the provisions of contracts held by Local 420, Frick Company wasbound to assign, and to insist upon its subcontractors'assigning,the disputed riggingwork to steamfitters, and any pressure which the Board might find was broughtupon Frick Company and Bolger-Parker Company in the present case, was there-fore justified by the terms and provisions of these contracts.We turn now to a consideration of the evidence bearing upon the issues thusraised by the opposing contentions of the parties.B. The jurisdictional dispute between Local 161 and Local 420For several years before the incidents in the present case took place Local 161and Local 420 had had a dispute in the Philadelphia area as to their respective-"jurisdictions" over workers performing all or part of the installation of industrialair-conditioning equipment.On February 26, 1953, Local 161 filed charges againstLocal 420 in Cases Nos. 4-CD-19 and 20, alleging, in substance, that Local 420,,in violation of Section 8 (b) (4) (D) of the Act, had induced and encouraged em-ployees of various air-conditioning contractors and subcontractors to engage ina conceited refusal to work in the course of their employment, with an object of forc-ing employers to assign disputed rigging work to members of the Steamfitters ratherthan to members of Local 141. Similar charges were filed by various individualsagainst Local 420 in Case No. 4-CD-21 on March 29, 1954. Uponseparateproceedings brought before the Board on each of these sets of charges for the pur-,pose of permitting the Board to hear and determine the basic jurisdictional disputeunder Section 10 (k) of the Act, the Board decided in each of these proceedings (onApril 9, 1954, and August 17, 1954, respectively)that the Steamfitters were notlawfully entitled to force or require any employer in the Philadelphiaarea to assignthe disputed rigging work to members of the Steamfitters rather than to membersof the Riggers or Local 161.3 In these decisions, however, the Board noted thatitwas not, "assigning" the disputed rigging work to the Riggers or Local 161.Upona subsequent consolidation of these cases for further compliance proceedings, theBoard held on June 10, 1955 (and thus within a few daysafterthe critical eventsof June 6 and 7, 1955, in the present case), that Local 420 had not complied-withthe Board's decisions and determinations of the dispute and, accordingly issued anorder requiring Local 420 to cease and desist from engaging in, or inducing or en-couraging the employees of any employer to engage in, a strike or concerted refusalin the course, of their employment to use, process, or otherwise handle or, work onany goods, articles, materials, or commodities or to perform any services, wherean object thereof is to force or require any employer in the Philadelphia area toassign the rigging work on any equipment to members of Local 420 or to employeesof employers having contractual relations with such local rather than to membeisof Local 161, except insofar as any such action is permitted under Section 8 (b)(4) (D) of the Act.4C. The contracts held by Local 420Reference has already been made to arguments which Local 420 bases upon theprovisions of various contracts relating to the use of certain prefabricated materialand also to its craft-jurisdictional claim.(See section III, A, above.)In thisconnection,therewas introduced into evidence two complete,integrated formsof contract between Frick Company and Local 420, and two contracts between8 108 NLRB186; 109 NLRB854.In these cases as well as in the subsequent complianceproceeding, the presentRespondent (Local 420)was referred to as "the Pipefitters."Counsel informedthe Trial Examiner atthe hearing in the present case that it preferredto be called"the Steamfitters "4 112 NLRB 1097. 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 420 and the Air Conditioning, Heating and Plumbing Employers' Associationof Philadelphia, Pennsyvania, herein called the Employers' Association.In addition,Local 420 introduced into evidence an exchange of correspondence between it andFrick Company, which referred to various contracts between Local 420 and theEmployers' Association, including the two which are in evidence.According toLocal 420, this correspondence shows that Frick Company, although nota memberof the Employers' Association, agreed to be bound by the terms of the various con-tractsmade by the Employers' Association with Local 420.5Of the twocontractsbetween Frick Company and Local 420, the first covered theperiod from October 28, 1952, to May 1, 1953, and was introduced into evidenceby the General Counsel.The second contract between Frick Company and Local420 was introduced into evidence by Local 420 and appears on its face to have be-come effective only from October 3, 1955 (the date it was signed by Frick Com-pany), until May 1, 1956.Thus neither of these two contracts with Frick Com-pany was, on its face, effective for any of the time material to the issues in thepresentcase, i. e., from the placement of the A. & P. contract in October 1954until June 7, 1955, when the final events in the present case took place.Con-sequently, Local 420's contractual arguments, if they have any force, must restupon Local 420's alternative contention that Frick Company was bound by theterms and provisions of contracts entered into by the Employers' Association andLocal 420.For a number of years, Local 420 has annually negotiated and entered into anew contract with the Employers' Association.Each of these contracts has pur-ported to cover all journeymen steamfitters and apprentices employed by membersof the Employers' Association for the year beginning on May 1, and from year toyear thereafter in the absence of a written, 60- or 90-day notice of termination fromeither party directed to the end of the contract year.Although portions of thecorrespondence between Frick Company and Local 420 refer to such contractswith the Employers' Association executed in the years 1952 to 1955, inclusive, theonly contracts in this series which are themselves in evidence, are the 1954-55 andthe 1955-56 contracts, obviously because they are the only ones which embracedthe critical period in the present case.Bothof these last two contracts between Local 420 and the Employers' Associationcontainthe followingidentical languageupon which Local 420 nowrelies:ARTICLE VISection 1Both parties agree that all pipe shall be fabricated by machines and withtools operated and handled by Journeymen Steamfitters,and they shall be paidno less than the hourly wage rate for Journeymen Steamfitters as set forth inARTICLE IV,Section 1,of this Agreement.No Journeymen Steamfitter orApprentice shall be permitted to furnish tools.Section 2Pipe two inches(2") and under and hanger rods shall be fabricated on thejob by Journeymen Steamfitters and Apprentices to whom the work belongs.It shall be discretionary with the employer to have hangers, pipe supports andradiant heat coils fabricated on the job or elsewhere,provided,however, that.thework is done by Journeymen Steamfitters and Apprentices to whom the workbelongs.All standard stock items,hangers and pipe supports are not includedin this section and may be fabricated by the employers or purchased.Section 3It is further understood and agreed that the piping contractor shall be re-sponsible for all piping and equipment which is part of the work of the UnitedAssociation and shall be handled and set by Journeymen Steamfitters andApprentices.5 Local 420 also contended at the hearing that, as a matter of establishedcustom andpractice in the industry for at least 20 years, Frick Company and othernonmembercontractors in the Philadelphia area have observed and have been bound by the termsand provisionsof the Employers' Association's contracts with Local 420.On objectionby the General Counsel and counsel for Local 161, however, the Trial Examinerrejectedan offer by counsel for Local 420 to prove such a custom and practice on the ground thatit was immaterial. UNITED ASSOCIATION OF JOURNEYMEN,ETC.125The Employer reserves the right to sublet work to a rigging contractor withthe provisions that Journeymen Steamfitters and Apprentices will do the work.In, addition the Rigging Contractor may supply one (1) man as an overseer.In an express attempt to clarify and limit this last quoted language of section 3,article VI of both contracts, the1954-55contract and the 1955-56 contract each con-tained an addendum obviously intended to resolve jurisdictional controversies be-tween Local 420 and Local 161 by referring their solution to agreements be-tween, and decisions made by, President Durkin and President Lyons of theirrespective parent national organizations.The following language appears as the addendum to article VI, section 3 of the1954-55 contract:Memorandum of Understanding dated May 20, 1954:1.The meaning and application of Article VI, Section 3, shall be limited bythe jurisdiction determinations reached by President Durkin and President Lyons.2.The Negotiating Committee of Local 420 and the Air Conditioning, Heat-ing and Plumbers Employers' Association shall resume negotiations on Friday,May 31st, seeking to resolve promptly all other issues in dispute over the termsof a new collective bargaining agreement and then return men to work promptlyon all jobs.3.Pending the determination referred to in paragraph I above, work shallproceed as follows:(a)On work on which an assignment had been made by the appropriatecontractor prior to April 30, 1954, work shall proceed as so assigned.(b)Where no assignment has been made, the appropriate contractor shallmake an assignment of work in accordance with the memorandum of October8, 1953.(c)There shall be no stoppage or interference with work assignment and theprocedural rules of the Joint Board shall be followed.To the extent that it still had possible application to situations arising after May 1,1955, the substance of the 1954-55 addendum was preserved in the following slightlychanged language and abbreviated form of the addendum to the 1955-56 contract:The meaning and application of article VI, section 3, shallbe limited to the jurisdictional determination to be reached by President Durkinand President Lyons. Pending this determination work shall proceed as follows:The appropriate contractor shall make an assignment of work in accordance withthe memorandum of October 8, 1953. There shall be no stoppage or interferenceof work assignment and the procedural rules of the Joint Board shall be followed.Although the present record contains no evidence concerning "the Joint Board," towhich reference is thus made in these addenda to article VI, section 3, the TrialExaminer takes notice of the findings of the Board in the already-mentioned pro-ceedings involving the present parties under Section 10 (k) of the Act, as to theexistence and general purpose of "the National Joint Board for Settlement of Juris-dictionalDisputes, Building and Construction Industry." 6 In these earlier cases,it appears that, even before the incorporation of any reference to "the Joint Board"in the Employers' Association's contracts, Local 420 contended, but this Board dis-agreed, that the privately constituted "Joint Board," rather than this governmentalBoard constituted under the Act, was the proper forum for the solution of its juris-dictional dispute with Local 161. It thus seems clear, and the Trial Examiner there-fore concludes, that "the Joint Board" referred to in the addenda to article VI,section 3 of the Employers' Association's 1954-55 and 1955-56 contracts, is and wasThe National Joint Board for Settlement of Jurisdictional Disputes, Building andConstruction Industry.However, the Trial Examiner cannot make any findingsin the present case as to the contents of "the memorandum of October 8, 1953" nor"the procedural rules of the Joint Board," to which references are also made in theaddenda to article VI, section 3.For, not only is there no evidence as to thesematters in the present proceeding, but the Board made no pertinent findings in theearlier proceedings.?6 See sectionIII,B, footnote 3, above; 108 NLRB 186, 190, 197-8, and 109 NLI:B 854,856-8.7 Findings as to some of, these matters, which were made by Trial Examiner ArthurLeff inCases Nos. 4-CD-19, 20, and 21, were apparently not passed upon by the Board,initsdecision(112 NLRB 1097), and accordingly cannot be regarded as having beenadjudicated,nor thereforesettled, for the purposes of the present case., 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDi'Local 420's argument that article VI and the other provisions of its 1954-55 and-1955-56 contracts with the Employers' Association were accepted by Frick Company,rests upon three letters sent by Local 420 to Frick Company and returned by Frick,Company with the signed notation, "Accepted," or "Agreed to and Approved." Thefirst of these letters, dated April 28, 1954, informed Frick-Company that an agree-_,ment with the Employers' Association for -1954-55 had not as yet been reached,requested Frick Company to agree in advance to whatever agreement the Employers'Association might sign, and to embody the new terms as to wages, hours, and workingconditions in a new signed "Formal Agreement" with Local 420, to be effective fromMay, 1, 1954.Frick Company returned this letter with the signed notation, "Agreedto 'and Approved."Local 420's second letter, dated May 28, 1954, notified FrickCompany of the "basic changes" resulting from the completion -of its 1954 "nego-tiations" (none of which changes touched or affected the substance of article VI),and advised Frick.Company that, "The terms of this Agreement shall become effec-tive as of May 1st, 1954 and expires as of April 30th, 1955," and also that, "As soon-_aswe can possibly have these agreements printed we will submit a copy to you foryour signature."Frick Company returned this. second letter with the signed en-dorsement, "Accepted," which it dated June 8, 1954.Local 420's third and lastletter in this series of exhibits was dated May 3, 1955, and referred to the "NewLabor Agreement" reached with the Employers' Association for 1955-56. It setforth "the basic changes in the new agreement," none of which related to the sub-stance of article VI, and again promised that, "As soon as possible we will havethe new Aereement printed and forward same to you for your signature." Frickreturned this letter with the signed endorsement, "Agreed to and Approved ... May9, 1955."In his brief, the General Counsel attacks Local 420's contention that FrickCompany thereby accepted, and itself became contractually bound by, the termsof the Employers' Association's 1954-55 and 1955-56 contracts, including the pro-visions of article VI.The Trial Examiner, however, finds it unnecessary to con-sider and rule upon the complicated factual and legal arguments which the Gen-eral Counsel raises in this connection 8 since, as explained in section III, E, below,he believes it clear that even if article VI were binding upon Frick Company, it wouldafford no basis for a defense in the present case.The Trial Examiner will there-fore assume (although he does not decide) that Frick Company accepted and wasbound by the provisions of article VI of the Employers' Association's contractsand their respective addenda, at all times material to the present case.D. The A. & P. job1.The employers' prejob consultations with the unionsIn the course of making arrangements for the Frick Company's performance ofits contract on the A. & P. job, Frick's general superintendent, Henry Angle, andCyril Leach, its Philadelphia branch manager, met with Business Manager Aloysius8In one branch of his argument, the General Counsel contends in substance that underthe established legal principles governing the formation of contracts, Frick's "acceptances"of the propositions contained in Local 420's notices in 1954 and 1955 did not result inany final and definite contractual agreements between them (1) because the propositionsthus "accepted" by Frick Company were not clear either as to the exact extent or scopeof all the contractual changes proposed by Local 420 or even as to whether the basic,preceding contract to' be amended was a contract with Frick Company or the Employers'Association; (2) because a full, integrated form of the separate contract with Friel,Company for 1954-55 was never signed or finally agreed upon by the partiesas contem-plated and promised in the notice preliminarily "accepted" by Frick Company ; and(3) because the separate form of 1955-56 contract between Frick Company and Local 420,which was ultimately presented by Local 420 and signed by it and Frick Company onOctober 3, 1955, differed in material respects from the Employers' Association's 1955-56contract which Local 420 now claims Frick Company had "accepted" on May 9, 1955.In a second branch of his argument, the General Counsel contends that even if FrickCompany's "acceptances" of Local 420's letter-propositions in 1954 and 1955 be regardedas concluding contractual agreements between them, such contracts were illegal becauseeither (a) they, continued an illegal closed-shop provision of the 1952-53 contract betweenembodied the provisions of-the Employers' Association's 1954 and 1955 contracts which,"'upon-a proper construction of-alltheir language and the incorporated provisions of theSteamfitters' construction, *were also illegal" closed-shop contracts in spite ofclausescontainingapparently valid union-shop provisions. UNITED ASSOCIATION OF JOURNEYMEN, ETC.127-McHenry and Representative Duggan of Local 420 at least threetimes; i. e.,, some-,time in October 1954, in January or February 1955, and finally in March 1955,just before work on the job was begun. It is undisputed that in thesemeetings,;Angle and McHenry discussed the labor requirements for the job, the type ofmachinery to be used, the appointment of a steamfitters foreman, and the questionof what work the steamfitters represented by Local 420 were to perform.McHenrypromised an adequate supply of labor and agreement to the use of the type of ma-chinery proposed by Angle.At McHenry's insistence, Angle agreed during theJanuary or February meeting to appoint John Fischer as steamfitter foreman in-stead of one Gelatt, whom Angle had proposed.Both Angle's and McHenry's testimony also shows that there was some discus-. sion between them as to the extent of the work under Frick Company's contractwhich was to be done by steamfitters represented by Local 420, but that Angleannounced no decision in these meetings as to whatassignmentAngle intended tomake.Angle and McHenry further agreed in their testimony that in their meet-ing either in February or March 1955, McHenry gave Angle a copy of a telegramwhich McHenry had received from President Durkin on or about January 10, 1955.This telegram informed McHenry in substance that, pursuant to a decision reachedby "the Joint Board" at meetings on January 6 and 7, 1955, (1) the locals of theRiggers and Steamfitters were to return to work on any jobs stopped by theirjurisdictional dispute; (2) contractors were to assign work which was "not coveredby decisions of record . . . in accordance with section 3 of interim agreement be-tween the two organizations of October 8, 1953"; and (3) contractors were other-wise to comply with "decisions of record and in particular . . . [the] decision ofrecord of October 3, 1923, quote Boilers, Moving, Handl'ng and Placing unquote."In passing, it should be noted that there is no evidence in the record of the particular1923 "decision of record" mentioned in the telegram or of any other "decision ofrecord" purporting to cover the type of work involved in the present case, andcertainly no evidence to the effect that McHenry pointed out to Angle any such"decision of record" or claimed that it applied in the present case.Angle's and McHenry's testimony clashed, however, with respect to the position,if any, taken by McHenry in these prejob conferences as to who should performthe work of unloading and rigging all of the air-conditioning equipment from thetrucks or rail cars.Angle testified that McHenry argued from the beginning oftheir conferences that this work was to be handled by Frick's steamfitters eventhough this would have necessitated the purchase of heavy machinery by Frick,and that, although McHenry furnished him at the March meeting with a copy ofDurkin's telegram, which would have permitted the contractors freedom of as-signmentafter consulting with the interestedunions,McHenry then said that theFrick Company would be sorry if it did award the work to the Riggers (i. e.,Local 161), that McHenry was sure that the work belonged to the steamfitters,and that the steamfitters would be unhappy.McHenry, on the other hand, deniedthat he made any such statement to Angle and testified that he told Angle merelythat "he was bound, under certain procedural rules of the Joint Board, to assignequipment which is covered by a decision of record, and that it was within hispower to make the assignment of work."Faced with this conflict in the testimony, the Trial Examiner credits the testi-mony of Angle and finds, in sum, that throughout their prejob conferences up to thetime of the start of the job, McHenry urged Angle to assign the rigging work toFrick Company's steamfitters and told Angle that Frick Company would be sorryif it did not do so.In themeantime,the Frick Company had subcontracted the rigging work tothe Bolger-Parker Company.Ralph Bolger, one of that Company's partners, testi-fied in substance and without contradiction, and the Trial Examiner accordinglyfinds, that he sent telegrams to Local 420 and Local 161 concerning the A. & P.job, that Local 161 claimed the work to be done by the Bolger-Parker Company,but that, when Local 420 failed to'reply and Bolger telephoned Business AgentBreenfor information "so that we could make a job award," Breen replied thatthere was no point in his giving Bolger any information "because you'd make theaward to the Riggers anyhow." Bolger thereupon notified Frick Company by letterdatedMarch 10, 1955, that "We are awarding the A. & P. job to Local #,161."2.Local 420's responsibility for the conduct of Ernest Harnest and John FischerUpon the evidence adduced by him at the hearing, the General Counsel contendsthat, during the course of the A. & P. job, Local 420 exertedpressureupon FrickCompany to transfer the rigging to the steamfitters, not only through the efforts 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDof BusinessManager McHenryand BusinessAgent AugustineBreen,but alsothrough the supporting efforts of Ernest Harnest, as its steward on the job, andofForeman John Fischer, as a member of Local 420. Local 420 argued at the hearingthat it was not responsible for anything which Harnest or Fischer may have saidor done, because Harnest was not its steward and Fischer was Frick's foreman.As to Harnest, it is clear from the evidence, and the Trial Examiner accordinglyfinds, that he was Local 420's steward on the job and that Local 420 was thereforeresponsible for his conduct.For both he and Breen testified that, following theresignationof the first steward on the job, Harnest was selected by the men as hissuccessor and that, although he told Breen that he did not want to act as steward,he did agree to act as "temporary" steward and thereafter was the man to whomBreen went when he wanted to speak to anyone as the representative of the steam-fitters on the job.With respect to Foreman Fischer, the evidence shows that he, rather than an-other man proposed by Frick Cmpany, was appointed general foreman of Frick'ssteamfitters on the job at Local 420's insistence; that, as a member of Local 420,he was obligated under the various provisions of its bylaws and its International'sconstitution to protect its jurisdictional claims; that, when Angle and Job Superin-tendent Edward Yarzobek expressed to McHenry and Breen their dissatisfactionwith Fischer's performance and Fischer said that he was willing to resign, McHenryand Breen told Fischer in Angle's and Yarzobek's presence not to resign and hecontinued as foreman; and finally, that his conduct and statements with respectto the rigging issue, as hereinafter found upon the evidence, were in exact agree-ment with, and in clear support of, Local 420's protest against the performanceof the rigging work by Bolger-Parker's employees rather than by Frick's steam-fitters.Although the Trial Examiner believes that the evidence of McHenry's,Breen's,and Harnest's acts and statements are sufficient in themselves to warrantthe ultimate conclusion reached in this report that Local 420 brought pressure tobear upon Frick Company to procure a transfer of the rigging work to Frick'ssteamfitters, it is also clear, and the Trial Examiner accordingly finds, that for theaccomplishment of its objective, Local 420 also relied upon the support and as-sistance of Fischer as one of its members whose appointment and retention asforeman it had insisted upon, and therefore that it was responsible for his acts andconduct.3.The period preceding June 3The evidence makes it clear that during the course of the A. & P. job, Local 420made protests to Frick Company about the prefabrication of certain pipe and othermaterial, which it claimed was in violation of contract, and also about the handlingof the rigging work by Bolger-Parker's riggers rather than by Frick's steamfitters.The prefabrication issue first arose concerning hanger rods in April 1955, and it aroseagain on June 3, concerning headers and return bends.One of the matters disputed atthe hearing, however, was when Local 420 first made its protest during the course ofthe job, about the assignment of the rigging work to Bolger-Parker's riggers insteadof Frick's steamfitters.In his testimony, Business Agent Breen of Local 420 admitted that, in separate con-versations on June 3 with Yarzobek, Frick's job superintendent, and Joseph Daly, Lo-cal 161's steward, he objected to Bolger-Parker's riggers handling the air units beyondthe A. & P. delivery platform because, he told them, this work had been assignedor should have been assigned, "to Local 420." 9The Trial Examiner further finds,however, upon the testimony of Yarzobek and in spite of Breen's, Steward Ernest Har-nest's, and Foreman John Fischer's denials, thateven before June 3,these threemen made similar protests and criticisms to Yarzobek.10On the other hand, althoughSuperintendent Angle testified that Breen and Business Manager McHenry also madesimilar protests to him personallyafter the job began and before June 3,this was notonly flatly denied by Breen and McHenry, but Angle's testimony, when comparedwith Breen's and McHenry's testimony was so uncertain as to details relating to this9 As we shall see, the conflict between Breen's testimony and the testimony of Yarzobekand Daly is as to whether Breen also threatened to put a picket line on the job if th'eriggers continued to perform the disputed work.10Yarzobek's testimony, which the Trial Examiner thus credits, was to the effect(1) that, on a number of Breen's frequent visits to the job before June 3, Breen toldYarzobek that the work of installation belonged to the steamfitters and the equipmentwas to be placed by Local 420; and (2) that, after Breen's visits to the job, whetherBreen had spoken to Yarzobek or not, Harnest and Fischer complained to himbecausethe rigging work was not being done by the steamfitters. UNITED ASSOCIATION OF JOURNEYMEN, ETC.129particular matter, that the Trial Examiner does not feel justified in making a findingupon it,and therefore does not do so."4.The events of June 3As has been noted, Local 420 raised both the prefabrication and therigging issueson Friday, June 3.From the testimony of Job Superintendent Yarzobek,BusinessAgent Breen, and Steward Harnest, it appears clear, and the Trial Examiner accord-ingly finds, that, on June 3, Steward Harnest, acting upon instructionsfrom BusinessAgent Breen, notified Superintendent Yarzobek that the steamfitters would not use theprefabricated headers and return bends which had been delivered to the job. It isalso clear, asthe Trial Examiner has already generally found, that Breen protested onthe same day to both Yarzobek and Steward Daly of Local 161, concerning the con-tinued performance of the rigging work by Bolger-Parker's employees.There is con-flict in the testimony, however, as to whether Breen threatened a walkout or a picketline in theseconversations with Yarzobek and Daly on June 3.On this particular morning, Daly together with Rigger Foreman Agee, RiggerJohn Booker, and Truckdriver David Armstrong (all of whom were employed byBolger-Parker), had delivered four air units to the job.Breen's conversation withDaly occurred when Breen and Steward Harnest approached Daly as Daly was un-crating an air unit on the platform, preparatory to moving it inside the warehouse.Daly testified thatBreenasked him how far he was going to take the air unit; thatDaly said, "All the way"; that Breen asked if Daly would cross a picket line; thatDaly replied he would have to consult his business agent; and that Breen then saidhe was going to put a picket line "out there" on Mondaymorning.Armstrong, whowas standingnear the platform, testified that he heard Breen ask Daly if he wouldcross a picket line, and also say something about "thiswasn'tyour work,-that he wasgoing to put a picket line across there in the morning, or the following day." Breenadmitted that he asked Daly how far he was going to move the air unit; that he toldDaly "the work had been assigned to us originally"; and that he then asked Daly toleave the air unit on the platform and "to get hold of his business agent, [to] get thething straightened out."Breen flatly denied that he told Daly that he would put apicketline onthe job.12ithe very preliminary meetings on through the whole job .,"and that on several occa-sions before June 7, Breen and McHenry objected to Angle personally concerning the useof the riggers on the job, although Angle could not recall the datesBreen and McHenrythen denied having made any such protests to Angle and, on sugglestion made to thenduring cross-examination, also specifically denied having told Angle during May 1955,that he could not expect any more work out of the steamfitters because they were unhappyover the rigging situation.Upon then being recalled to the witness stand by the GeneralCounsel during the course of rebuttal, Angle testified for the first time that, on May 10,during a visit by McHenry and Breen to the job at Angle's telegraphed request, McHenryand Breen told Angle, while they were settling the hanger rod dispute, that they did notsee how Angle could expect the men to produce more because they were unhappy aboutthe rigging award from the beginning of the jobOn cross-examination, however, Anglesaid he was not sure whether his meeting with McHenry on May 10 was on the job or intown.McHenry, upon also returning to the stand, testified that, although he receivedAngle's telegram inviting him to a meeting on May 10, he could not, and did not, meetwith Angle that day, either on the job or anywhere else.McHenry also denied meetingAngle either on or off the job at any time between their meeting on the job in April (whenaccording to him the hanger rod dispute was settled) and their meetings on June 6 and 7.As for the April meeting, McHenry denied that he had then made the remark that themen were unhappy over the rigging situationi2 Steward Harnest, who was apparently present during this conversation, testified atfirst that, in a "hot" conversation with Daly on June 6, lie may have told Daly that Dalywould have to go through a picket line or even that a picket line would be set up. Later,he said that this was on June 3. In no other respect can Harnest's testimony be regardedas even touching upon Breen's conversation with Daly on June 3. On the other hand,Daly testified that Hai nest said nothing to him on June 3. And, as we shall see, Daly andBusiness Representative George Smith of Local 161 testified that, on June 6, Harnestreferred to the possibility of a picket line and to Breen's threat thereof on June 3.Upontills state of the record, the Trial Examiner finds that Harnest made reference to a picketline on June 6 andnoton June 3.405448-5 7-vol 116-10 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDTo the extent that this testimonyis inconflict, the Trial Examiner credits Daly'sand Armstrong's version of Daly's conversation with Breen on June 3, and specificallyfinds that Breen, in objecting to Bolger-Parker's riggers handling the air unitsbeyond the delivery platform because that work had "originally been assigned" toLocal 420, threatened to put a picket line on the job if the riggers continued to'perform the work.As to Breen's conversation with Superintendent Yarzobek on the same day,Breen testified that he merely asked Yarzobek "why he made this reassignment ofwork on the air units."Yarzobek testified, however, and the Trial Examiner creditshis testimony despite Breen's specific denial, that Breen told him that they were"going to pull the job off, if the riggers . . . come inside the building and move thematerial inside the building."5.Events of June 6 before arrival of Business Agent BreenOn Monday morning, June 6, Bolger-Parker's crew, consisting of Steward Daly,Foreman Agee, Rigger John Booker, and a truckdriver named Muschamp, madeanother delivery of an air unit.Upon Superintendent Yarzobek's testimony, theTrial Examiner finds (despite Harnest's and Fischer's denials) that between 11 and12 o'clock Steward Harnest and Foreman Fischer told Yarzobek not to move theunits inside, and that if the riggers did so, there was going to be trouble and thesteamfitters would walk off the job.Yarzobek further testified, and the Trial Ex-aminer credits his testimony, that he told Harnest and Fischer that he was "going tostop the work."At about the same time, according to Superintendent Angle's testimony which theTrial Examiner credits, there was a discussion down at the delivery platform nearBolger-Parker's truck, between Foreman Fischer and one of Bolger-Parker's riggersin the presence of Steward Harnest, Rigger Foreman Agee, Rigger John Booker,and various steamfitters who stopped there while on their way to lunch.Fischerclaimed that the work of handling the air units was steamfitters' work and that ittherefore belonged to the steamfitters.The rigger said that he felt that it wasrigging work, and then both he and Fischer agreed (to state it in the language ofAngle's testimony) "that the decision at high level was not clear enough to be.yes or no on these issues [and] . . . that top management in the labor organiza-tion would clarify this continual argument."Steward Daly thereupon telephoned to Business Representative George Smith ofLocal 161 and Smith came to the job with two other business representatives.Smithwent with Daly to see Yarzobek and the group while walking from the back of thewarehouse to the platform and then to Smith's nearby car, was further increased asFischer, Harnest, and Angle joined it.There is considerable conflict in the testimonyas to what remarks were made by the people in this group and as to who werepresent when particular remarks were made, although it is clear that Smith wasthere throughout the discussion. It is also clear that the subject of the conversa-tion was the claim on behalf of the steamfitters that Bolger-Parker's riggers weredoing steamfitters' work.Upon consideration of this testimony, the Trial Examinermakes the following material findings:(1)As Smith testified without contradiction, he asked Yarzobek when he firstmet him that morning and before Fischer and Harnest joined the group, whyYarzobek was stopping the job and not letting the riggers continue the work thatthey were supposed to do, and that Yarzobek said he did not want any troubleon the job and, until it was straightened out with the fitters who had threatened towalk off the job, he was stopping the job.(2) (As Daly and Smith testified but Fischer and Harnest denied) when Harnestand Fischer joined the group, Harnest reminded Smith, in the piesence of Yarzobekand just as Angle joined the group, that Breen had already told Steward Daly that apicket line would be put on the job if the riggers continued their work.(3)As Smith testified and Fischer admitted, Fischer told Smith while they werestanding at Smith's car, that the rigging work was "our work" and had been aslong as he could recall.(4)As Smith testified without contradiction, Fischer agreed to call BusinessAgent Breen.(5)As Smith and Angle testified, Angle told Smith that he could not let thejob continue until the matter was settled with Local 420.It is undisputed, and the Trial Examiner also finds, that Fischer and Harnest bothtelephoned to Breen's office and left messages that he was to come to the job. Inthemeantime, Harnest also notified Angle that the steamfitters would not handlethe headers and return bends and Angle thereupon also called Breen and left a UNITED ASSOCIATION OF JOURNEYMEN, ETC.131message for him to come to the job so that they might speak about the headersand return bends as well as the rigging problem.Breen did not arrive at the job until after Smith had left: Before Smith left,'Yarzobek told the rigging foreman and Angle told Smith,that the riggers shouldnot report the next morning.6.The compromise of June 6 and 7, and the transfer of the rigging workBreen arrived at the job sometime in the afternoon of June 6.During the rest,,of the afternoon,at dinner,and after dinner that evening, he conferred with Super-intendent Angle and John Broderick,the A. & P.'sconstructionmanager.At 11,o'clock or so that night, they spoke briefly with Business Manager McHenry atLocal 420's union hall.On the following morning, June 7, Angle,Broderick,McHenry, and Breen again met at the job site when,as already noted, Angle andMcHenry reached a "compromise":Angle agreed that the preparation and place-ment of the air units were to be transferred from Bolger-Parker's riggers to FrickCompany's steamfitters in return for McHenry's agreement that Frick's steamfitterswould use the headers and return bends Nhich Local 420 still insisted had beenprefabricated in violation of its contract with Frick Company.The only conflict in the evidence of any possible,ultimate importance,so far asthese conferences are concerned,was as to whether Angle or Breen suggested thecompromise.Breen testified that the conferences dealt primarily with the prob-lem of the headers and return bends and that the rigging problem was not men-tioned in the conference until,during the evening, Angle brought it up, with thesuggestion of the ultimate compromise of the two problems.Angle testified thatboth the rigging and the prefabrication problems were discussed from the beginningof the conference and that Breen proposed the compromise.McHenry testified thathe knew nothing of the possibility of compromise until Broderick told him in Angle'spresence that Angle had a proposal and that Angle then suggested the compromise.Broderick did not testify,nor was there any explanation given why he did not do so.To the Trial Examiner,the resolution of this particular conflict of testimony haspresented unusual difficulty.As has already been found,these conferences startedon the first work day following June 3, when Breen had raised the rigging problemand had threatened a walkout and picket line in support of Local 420's jurisdic-tional claim.And they started on the very day that Harnest and Fischer succeededin having Frick Company stop the work of Bolger-Parker'sriggers.Moreover,Breen was called to the job by Harnest and Fischer to discuss this matter with Angle.In view of all this, the Trial Examiner finds it hard to believe Breen's testimonythat the rigging matter was not discussed during the afternoon session of the con-ference and that Angle first brought it up during the evening in a suggestion ofcompromise.On the other hand, it does not seem unlikely in itself that Anglerather than Breen suggested the compromise,and not only was there no testimonyby Broderick who would apparently have been the least interested,possible witnessas to what happened during the June 6-7 conferences, but no explanation was givenfor the General Counsel's not having called him as a witness.Because of this, theTrialExaminer finds, in accordance with the testimony of Breen(although thematter is certainly not free from doubt),that it was Angle who actually suggestedthe compromise.In any event,however, this resolution of testimonial conflict seemsto the Trial Examiner to be of much less importance than it apparently did to counselduring the hearing, since regardless of whether it was Angle or Breen who firstsuggested the compromisewhereby therigging work was turned over to the steam-fitters, the compromise itself resulted from, and constituted a concession by FrickCompany of,the claim which Local 420 had just made on June 3 and June 6 andhad supported with Breen's and Harnest's threats of a walkout and a picket line.In accordance with this compromise,Frick Company,apparently without objec-tion from Bolger-Parker Company, effected the transfer of the remaining riggingwork on the air units from Bolger-Parker'sriggers(including John Booker andJoseph Daly who made the last preceding deliveries on June 3 and June 6) to itsown steamfitters.As a result,the air units which had been delivered to the A. & P.platform by Bolger-Parker'smen on June 3 and 6, and an additional air unit whichwas subsequently delivered,were thereafter handled from the platformby Frick'ssteamfitters instead of Bolger-Parker's riggers.Upon the consistent testimony ofSuperintendent Angle and Steward Harnest, the Trial Examiner specifically findsthat after June 7, 11 or 12 air units were thus handled by Frick's steamfitters fromthe platform,i.e.,moved to and placed in their ultimate positions in the ware-house. and connected. 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDE. ConclusionsContrary to Local 420's contention, the evidence shows, and the Trial Examineraccordingly finds, that Local 420 applied continual pressure upon Frick Companyto procure an assignment of the disputed rigging work on the A. & P. job, to steam-fitters,who were members of and represented by Local 420, rather than to riggers,who were members of and represented by Local 161. Briefly summarized, Local420's pressure upon Frick Company to attain this objective, consisted of (a) BusinessManager McHenry's telling Superintendent Angle in their prejob conferences tomake this assignment or Frick Company would be sorry; (b) the complaints madeto Job Superintendent Yarzobek during the course of the job by 'Business AgentBreen, Steward Harnest, and Foreman Fischer, because the rigging work had beenassigned through Bolger-Parker Company to its riggers instead of being assignedto Frick's steamfitters, to whom they said the work belonged; (c) the threats of asteamfitters' walkout and a picket line, made on June 3 by Business Agent Breento Superintendent Yarzobek and Steward Daly of Local 161; and (d) the renewalof objections and threats of a walkout and a picket line which were made on June &by Steward Harnest and Foreman Fischer to Superintendent Yarzobek, Superin-tendentAngle, and Local 161's steward and business representatives, and whichcaused Angle and Yarzobek to tell Bolger-Parker's riggers to stop work until thematter could be settled with Local 420.The Trial Examiner also finds that it was this pressure by Local 420 whichcausedFrick Company and, by its apparent acquiescence, also Bolger-Parker Company, totransfer the rigging work from Bolger-Parker's riggers to Frick's steamfitters in the"compromise" of June 7. In reaching this particular conclusion, the Trial Examinerhas considered and rejected Local 420's argument that, since the compromise wassuggested by Frick Company and was offered by it to induce Local 420's waiver of aright to refuse to use prefabricated headers and return bends under article VI, section2 of their alleged contract, Frick Company's transfer of the rigging work wasvoluntaryand was thereforenot causedby Local 420.This argument disregardsthe fact that, by its pressures upon Frick Company, Local 420causedFrick Com-pany to propose the compromise and to make the transfer of the rigging workthereunder.Thus it cannot be said that Frick's action was voluntary and not causedby Local 420.But even if Frick's action could be regarded as "voluntary," thewillingness of an employer to join with a union in any agreement requiring dis-criminatory treatment of employees by the employer in violation of Section 8 (a)(3) of the Act, does not relieve the union from a finding that, merely by enteringthe agreement and accepting its benefits (as Local 420 unquestionably did in thepresent case), itcausedthe employer to discriminate and thereby itself committedan unfair labor practice within the meaning of Section 8 (b) (2) of the Act.13The Trial Examiner further finds that, even if the provisions of article VI of Local420's contracts with the Employers' Association were binding upon Frick Company,they would not have justified Local 420's pressures upon Frick Company to assignthe rigging work to the steamfitters.The argument of Local 420 to the contraryeffect, fails because, although the language of section 3 of article VI seems to requirethe assignment of all handling of pipe and equipment to steamfitters, the addendato section 3 conditions this assignment upon "the jurisdictional determinationsreached by President Durkin and President Lyons," and existing, applicable "de-cisions of record," as to which there is no evidence whatsoever in the presentproceeding.The Trial Examiner therefore concludes that there was no existing,applicable, contractual provision requiring the assignment of the disputed riggingwork to steamfitters rather than to riggers, at any time material to the present case.We come now to the final question: By causing Frick Company and Bolger-ParkerCompany to transfer the rigging work to the steamfitters, did Local 420 cause FrickCompany and Bolger-Parker Company to discriminate against the riggers in viola-tion of Section 8 (a) (3) of the Act?Among the arguments which Local 420 has submitted in support of its denial thatitcommitted any unfair labor practice, are two broad, basic arguments which itconcedes, in its brief, were rejected by a majority of the Board in the recentCarriercase (112 NLRB 1385), although they were set forth by Member Murdock as thebasis for his dissent.These two arguments of Local 420, which the Trial Examinerrejects upon the authority of the majority decision in theCarriercase, are (1) that,when broughtdirectly against employers,union pressures to force or require an em-ployer to assign work to the members of one union, craft, trade, or class rather than3National Union of Marine Cooks and Stewards,90 NLRB 1099, 1100, footnote 3;Red Star Express Lines v. N. L. R. B.,196 F. 2d 78, 81 (C A. 2), and cases therein cited. UNITED ASSOCIATION OF JOURNEYMEN, ETC.133another, are not unfair labor practices within the meaning of Section 8 (b) (2)or any other section of the Act, since, by Section 8 (b) (4) (D), the Act proscribesonly an actual strike or an inducement or encouragement ofemployeesto engagein a strike for that purpose; and (2) that, in bringing pressure upon an employerfor anassignmentof the disputed rigging work to the steamfitters whom it repre-sented, Local 420's action was within the scope of the lawful bargaining and repre-sentativefunctions recognized and protected by the Act.Upon consideration of these and the otherargumentsof the parties, and upon thefacts in the case, the Trial Examiner believes that Local 420 committed unfairlabor practices within the meaning of Section 8 (b) (2) and (1) (A) of the Actfor the following reasons: Local 420 has established no contractual right to anassignmentof the disputed rigging work to steamfitters rather than to riggers, and,under both the doctrine of theCarriercase and the determinations of the Boardin the earlier proceedings between the parties under Section 10 (k) of the Act,Local 420 had no right otherwise to insist upon or compel suchan assignmentof the rigging work.By withdrawing the work from Bolger-Parker's riggers, whowere members of and were represented by Local 420, and transferring it to thesteamfitters,who were members of and represented by Local 420, solely in def-erence to the pressures brought by Local 420, both the Frick Company and Bolger-Parker Company discriminated against the riggers at least with respect to "theterms and conditions of their employment," if not also with respect to "their hireand tenure," since it deprived the riggers of remunerative working time they wouldotherwise have received on the A. & P. project.This discrimination by the em-ployers, taken, as it was, at the insistence of Local 420 after the riggers had beenassigned and had begun the disputed work on the project, certainly encouragedmembership in Local 420 because it demonstrated to members and prospectivemembers of Local 420 its strengthas an"organization whose favor and help wasto be sought and whose opposition was to be avoided." 14 Bowing to the pres-sures applied by Local 420, Frick Company and Bolger-Parker Company thus dis-criminated against Bolger-Parker's riggers with respect to their terms and condi-tions of employment, thereby encouraging membership in Local 420, and com-mitted an unfair labor practice within the meaning of Section 8 (a) (3) of the Act.The Trial Examiner accordingly concludes that since Local 420 caused FrickCompany and Bolger-Parker Company to discriminate against Bolger-Parker'sriggers, including Joseph Daly and John Booker, in violation of Section 8 (a) (3) ofthe Act, Local 420 itself committed unfair labor practices within themeaning ofSection 8 (b) (2) and (1) (A) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Local 420 set forth in section III, above, occurring in connec-tion with the operations of Frick Company and Bolger-Parker Company describedin section I, above, have a close, intimate, and substantial relation to trade, traffic,and commerce among the several States, and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow thereof.V. THE REMEDYSince it has been found that Local 420 has engaged in unfair labor practiceswithin the meaning of Section 8 (b) (2) and Section 8 (b) (1) (A) of the Act, theTrial Examiner will recommend that it cease and desist therefrom and take certainaffirmative action in order to effectuate the policies of the Act.The Trial Examiner has found that, in violating both Section 8 (b) (2) andSection 8 (b) (1) (A) of the Act, Local 420 caused Frick Company and Bolger-Parker Company to discriminate against Bolger-Parker's riggers (and specificallyagainst Joseph Daly and John Booker) and thus to deprive each of them of suchremunerative working time as they would otherwise have received on the A. & P.project on and after June 7, 1955.This was apparently the full extent of theinjury suffered as a result of the unfair labor practices in the present case.Restora-tion of the work lost is obviously now impossible since the air-conditioning workon the job was completed in August 1955. The Trial Examiner, however, will rec-ommend that Local 420 make Joseph Daly and John Booker whole for the lossof earnings, if any, which each of them may have suffered by reason of the discrim-ination against him, by payment to each of them of a sum of money equal to thatwhich he would normally have received as wages from Bolger-Parker Company14Radto Officers' Union of the Commercial Telegraphers Union, AFL v. N. L. R. B.,347 U. S. 17, approving the quoted language from 93 NLRB 1523, 1547. 134from June 7, 1955, to the time the air-conditioning work on the A. & P. job was=finished in August 1955, less the wages he actually received from Bolger-ParkerCompany during said period.15Because of the shortness of this period, the TrialExaminer recommends that this computation be made for the entire period withoutusing the quarterly method of computation ordinarily followed under theWool-worthformula.isUpon the above findings of fact, and upon the entire record in the case, the TrialExaminer makes the following:CONCLUSIONS OF LAW1.Frick Company, a Pennsylvania corporation, and Bolger-Parker Company,a Pennsylvania partnership, are employers engaged in commerce within the mean-ing of Section 2 (2), (6), and (7) of the Act.2.United Association of Journeymen and Apprentices of the Plumbing and Pipe-fitting Industry of the United States and Canada, Local 420, AFL-CIO, and Local161, International Association of Bridge, Structural and Ornamental Iron Work-ers,AFL-CIO, are labor organizations within the meaning of Section 2 (5) ofthe Act.3.By causing Frick Company and Bolger-Parker Company, employers, to dis-criminate against employees in violation of Section 8 (a) (3) of the Act, Local420 engaged in and is engaging in unfair labor practices within the meaning ofSection 8(b) (2) of the Act.4.By thus restraining and coercing employees in the exercise of rights guaranteedin Section 7 of the Act, Local 420 did engage in and is engaging in unfair laborpractices within the meaning of Section 8 (b) (1) (A) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.?'s The present recommendation is intended to terminate the period and computation ofcompensable-loss if, and when, the discriminatee either resigned his employment withBolger-Parker Company or was discharged by Bolger-Parker Company before the time the-air-conditioning work on the A. & P. job was completed.16 F. W.Woolworth Company,90 NLRB 289.Autoyre Division of Ekco Products CompanyandUnited Auto-mobile,Aircraft and AgriculturalImplementWorkers ofAmerica, AFL-CIO, Petitioner.Case No. 1-PC-1.348. July 11,.1956SUPPLEMENTAL DECISION AND CERTIFICATIONOF REPRESENTATIVESPursuant to a Decision and Direction of Election 1 issued on March29, 1956, in the above-entitled case, an election by secret ballot wasconducted under the direction of the Regional Director for the FirstRegion among the production and maintenance employees at theEmployer's plant at Waterbury, Connecticut, in the unit therein de-scribed.At the close of the election, the parties were furnished witha tally of ballots, which shows that, of 280 eligible voters, 215 castballots for the Petitioner, 35 cast ballots for the Intervenor,' and 8cast ballots against both of the participating labor organizations.1Not reportedin printed volumes of Board Decisions and Orders.2 International Jewelry WorkersUnion, AFL-CIO.116 NLRB No. 11.